MEMORANDUM ***
California state prisoner Ricky Tyrone Foster appeals pro se the district court’s summary judgment in favor of the defendants in his 42 U.S.C. § 1983 action alleging, inter alia, excessive force, retaliation, and racial discrimination. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc), and we affirm.
The district court denied Foster’s motion for summary judgment because defendants’ response raised a genuine issue of material fact concerning his excessive force, retaliation, and racial discrimination claims. The district court subsequently granted defendants Rodriguez and Cobbs’ motion for summary judgment. Contrary to Foster’s contention, it was not inconsistent for the district court to grant summary judgment for the defendants after concluding that triable issues precluded summary judgment for Foster. See Fed. R.Civ.P. 56(e); T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 629-30 (9th Cir.1987) (explaining the burdens of proof on summary judgment).
To the extent Foster challenges the denial of his request to withdraw consent to *617proceed before the magistrate judge, the challenge fails because he did not show “extraordinary circumstances.” Dixon v. Ylst, 990 F.2d 478, 480 (9th Cir.1993) (explaining consent to proceed before a magistrate judge in civil cases “can be withdrawn by the court only for good cause shown on its own motion, or under extraordinary circumstances shown by any party.” (internal quotations omitted)).
Foster has abandoned further challenges to the district court’s summary judgment by failing to raise them in his opening brief. See Wilcox v. Commissioner, 848 F.2d 1007, 1008 n. 2 (9th Cir.1988) (noting that issues not raised in opening brief are deemed abandoned); Eberle v. City of Anaheim, 901 F.2d 814, 817 (9th Cir.1990) (concluding that issues raised for the first time in reply brief are waived).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.